UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




              United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted November 15, 2006
                             Decided November 15, 2006

                                       Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 06-1886

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Southern District of Illinois

      v.                                      No. 05 CR 30040

LEROY L. SCOTT, JR.,                          David R. Herndon,
    Defendant-Appellant.                      Judge.

                                     ORDER

       Leroy Scott, Jr. pleaded guilty to aiding and abetting voter fraud, see 42
U.S.C. § 1973i(c), and was sentenced to ten months’ imprisonment. In his plea
agreement Scott waived his right to appeal his conviction or sentence so long as his
sentence was within the applicable advisory guidelines range as determined by the
district court, which it was. Scott appealed anyway, and his counsel now seeks to
withdraw because he cannot discern a nonfrivolous basis for the appeal. See Anders
v. California, 386 U.S. 738 (1967). Scott has not accepted our invitation to comment
on counsel’s motion. See Cir. R. 51(b). Our review is thus limited to the potential
issues identified in counsel’s facially adequate brief. See United States v. Schuh, 289
F.3d 968, 973-74 (7th Cir. 2002).
No. 06-1886                                                                 Page 2

       Counsel first considers generally whether Scott could argue that his guilty
plea was not knowing or voluntary. But counsel also informs us that Scott has never
indicated that he wanted to withdraw his guilty plea. Thus, counsel should not have
considered this argument. See United States v. Knox, 287 F.3d 667, 671-72 (7th Cir.
2002).

       Counsel next considers whether Scott could challenge his sentence, but
correctly notes that any such challenge would be rendered frivolous by the broad
waiver of appeal included in his plea agreement. See United States v. Lockwood, 416
F.3d 604, 607-08 (7th Cir. 2005) (enforcing defendant's appeal waiver that was made
knowingly and voluntarily); United States v. Whitlow, 287 F.3d 638, 640 (7th Cir.
2002) (noting that waiver of appeal “stands or falls” with the plea).

     Accordingly, counsel's motion to withdraw is GRANTED, and the appeal is
DISMISSED.